MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any
                                                                         Jun 19 2020, 8:39 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                          Indiana Supreme Court
estoppel, or the law of the case.                                            Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General
Goshen, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Benford Davis,                                           June 19, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2357
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Michael A.
Appellee-Plaintiff                                       Christofeno, Judge
                                                         Trial Court Cause No.
                                                         20C01-1902-MR-1



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020                     Page 1 of 14
                                             Case Summary
[1]   A jury found Benford Davis guilty of murdering Sherry Houston. On appeal,

      Davis argues that the trial court committed reversible error in admitting certain

      evidence, including testimony from Sherry’s friend and a letter that Sherry

      wrote to her sister. We disagree and therefore affirm.


                                 Facts and Procedural History
[2]   Sherry and her husband Fred lived on the ground floor of a two-story rental

      home in Elkhart. Sherry’s friend Angela Coleman lived on the second floor. In

      the fall of 2017, Fred moved out of the home, and Sherry began a romantic

      relationship with Davis. According to Sherry’s friend and neighbor Johnna

      Bloss, Sherry was initially “very happy and excited” about the relationship, but

      by November she had become “aggravated” and “confused.” Tr. Vol. 2 at 150,

      151. Bloss saw Davis at Sherry’s home “[d]aily” at “[a]ll times of the day and

      night.” Id. at 152. She also heard Sherry talking to Davis on the phone

      “numerous times a day.” Id. During those conversations, Davis would accuse

      Sherry of having sex “with guys and girls[,]” call her demeaning names, and tell

      her “she better not be with anybody, or he was gonna hurt her[.]” Id. at 153.


[3]   By Christmastime, Sherry “started to get very depressed and withdrawn, and

      she wouldn’t talk to a lot of people. She … would stay inside.” Id. at 157.

      Sherry and Bloss added a couple locks to Sherry’s front and back doors because

      Sherry “was scared.” Id. at 162. Via letters and phone calls, Sherry told her

      incarcerated sister, Doris Quinn, that “she was scared of [Davis].” Id. at 201.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 2 of 14
      Sherry also told Quinn that “[s]he felt like committing suicide” because “[s]he

      felt that she didn’t have anyone there to protect her.” Id. at 204.


[4]   Around February 2018, Sherry’s bedroom window was broken. She called the

      police and her landlord, Daniel Schott. Sherry told Schott that Davis “broke

      her window and looked … inside the bedroom.” Tr. Vol. 3 at 7. According to

      Schott, Sherry was “upset” and “afraid.” Id. at 6. Schott boarded up and

      eventually replaced the window.


[5]   After the break-in, Sherry bought a handgun to replace one that had been stolen

      previously. Coleman, who was with Sherry when she bought the handgun,

      attributed the purchase to Sherry “being scared.” Tr. Vol. 2 at 229. By that

      time, Sherry’s relationship with Davis had gotten “pretty bad[,]” id., and both

      Bloss and Coleman would call Sherry to warn her when they saw Davis near

      her home. Sherry asked Bloss to help her get a protective order. According to

      Quinn, Davis “talked [Sherry] out of getting one.” Id. at 215.


[6]   On Saturday, March 24, 2018, Quinn called Sherry. Davis was at Sherry’s

      home, and he made her give him the phone after she answered Quinn’s call.

      Quinn called back later that day, and Sherry was alone. Sherry told Quinn that

      Davis “said he wished [Sherry] was dead.” Id. at 214. On Sunday, March 25,

      Sherry ran some errands with neighbor Harry Snyder. Snyder noticed that

      Sherry “was getting really perturbed” because her “phone kept ringing off the

      hook, and she said, ‘I’m not answering it no more.’” Id. at 136. Sherry and

      Snyder had a cookout at his house, and she went home around 7:00 p.m. Later


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 3 of 14
      that evening, Fred called Sherry and told her “good night.” Id. at 116. Around

      11:30 p.m., Coleman heard Sherry’s “door close” and “[d]idn’t think nothing of

      it[.]” Id. at 232.


[7]   Around 11:00 a.m. on Sunday, March 26, Bloss saw “Davis down the alley”

      near Sherry’s home. Id. at 171. Davis saw Bloss and “turned to walk the other

      way ….” Id. at 172. Bloss “went over to knock on [Sherry’s] door to tell her

      [Davis] was there again.” Id. at 171. Bloss noticed that “[t]he radio was on

      very loud.” Id. Sherry did not answer the door. Bloss returned at 12:30 p.m.

      and 4:30 p.m., and Sherry still did not answer the door. Bloss tried to call her

      and got no answer.


[8]   That same day, Fred tried to call Sherry “several times” and “got a little

      worried” because she did not answer the phone or call him back. Id. at 116.

      Fred called Snyder and told him that Sherry was not answering her phone.

      Snyder knocked on Sherry’s door and got no answer. He heard music playing

      and thought that “something’s not right there because [Sherry was] always

      looking for [him].” Id. at 133. Snyder informed Fred, who called Schott.

      Schott knocked on Sherry’s front and back doors, and no one answered.

      Around 7:20 p.m., Schott flagged down a passing policeman and asked him to

      investigate. The front and back doors were locked, but the side door, which

      was usually secured with a “safety stick, wasn’t locked, and [the stick] was

      gone.” Tr. Vol. 3 at 9.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 4 of 14
[9]    Schott opened the side door and saw Sherry lying on the living room floor.

       “[T]here was a radio on that was loud.” Tr. Vol. 2 at 77. The police officer

       saw that Sherry was not breathing. He began to perform CPR but stopped

       when he noticed that she was “stiff and cold to the touch ….” Id. at 80. He

       observed “scratches and some discoloration on the left side of [Sherry’s] neck.”
Id. at 90. A coffee table and other items had been knocked over, and a battery

       had been removed from a cordless phone. A half-eaten meal and an ashtray

       with three cigarette butts were on the kitchen table. Two empty handgun boxes

       were found, but no handguns were recovered from the home.


[10]   On Tuesday, March 27, Dr. Amanda Fisher-Hubbard performed an autopsy on

       Sherry. Sherry had multiple rib fractures, bite-mark injuries on her tongue,

       visible injuries to her nose, arms, hands, and fingers, and extensive injuries to

       her neck, including bruising, abrasions, fractured thyroid cartilage, and a

       fractured hyoid bone. Dr. Fisher-Hubbard determined that the injuries

       occurred around the time of death, which was caused by asphyxia due to

       strangulation, and that the manner of death was homicide.


[11]   Police learned about Davis’s relationship with Sherry and unsuccessfully tried

       to locate him. On Wednesday, March 28, they obtained a search warrant to

       track his cell phone location and access his phone records. They determined

       that Davis had traveled from Elkhart to South Bend, where he bought a bus

       ticket to Indianapolis at 7:27 p.m. on March 26.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 5 of 14
[12]   On Thursday, March 29, officers went to Indianapolis and interviewed Davis,

       who acknowledged his relationship with Sherry but claimed that he had not

       seen her since the previous Wednesday or Thursday. He also claimed that he

       did not call or text Sherry between March 23 and 25. But Davis’s and Sherry’s

       phone records indicated that they had contacted each other every day, for a

       total of approximately 550 times, between March 1 and March 25. On March

       25, they contacted each other thirty-four times, with the last being a two-minute

       call from Davis, who was in Elkhart, at 7:38 p.m. After that call, no more

       contacts or attempted contacts were made between their phones, and calls for

       Sherry were forwarded to voicemail.


[13]   During the interview, the officers asked Davis to provide a buccal swab for

       DNA analysis. Davis refused, and the officers obtained a warrant for the swab.

       Lab testing detected Davis’s DNA on two of the cigarette butts found in

       Sherry’s ashtray and on her cordless phone, as well as on the neck area of the

       coat and the sweatshirt that she was wearing when she was killed. Davis’s

       DNA was also detected under Sherry’s fingernails and on vaginal and anal

       swabs taken from her body.


[14]   In February 2019, the State charged Davis with murder. A four-day jury trial

       was held in August 2019. Over Davis’s objection, Bloss testified that in

       February 2018 Sherry called her and said that “Davis had just broke through

       her window while she was asleep, and she was scared to be alone.” Id. at 164.

       Bloss also testified that Sherry called her three weeks later, “sobbing” and

       “scared.” Id. at 168. Bloss went over to Sherry’s home and saw that “her face

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 6 of 14
       was very red and very swollen” and her neck “had marks from where she had

       been choked.” Id. at 169. Over Davis’s objection, Bloss testified that Sherry

       told her that Davis “came to her house. She opened the door. She told him to

       leave; he wouldn’t leave. And he choked her, tried to strangle her.” Id. at 169-

       70.


[15]   Davis also objected to the admission of a letter that Sherry wrote to Quinn in

       January 2018 and to Quinn’s reading of the following portion of that letter:


               About Mercy [the sisters’ nickname for Davis], damn. I don’t
               know where to start. It’s so much. That man is so in love, he
               scare me. Like, if I don’t kill him, he might kill me. I’m praying
               to God to remove him. I’d rather see him locked up. I told him I
               was done with him, and he found a way to Indianapolis. Girl,
               and he called me, and he acting like he’s about to lose his mind.
               I don’t want nothing to happen to him, but I don’t want him
               back here, but I can feel he’s coming back. Damn, that man
               threaten me like no other before he left. I got to save some for
               the Lord because it’s too much.

               But, other than, how about yourself? This one time, I wish I
               could help you do your time. I would to get away from him
               ’cause I have to watch my back at all times and keep my gun on
               me. He’s crazy in love. I think them damn Lifetime movies
               done grew on my ass. LOL. I think he thinks so much of you
               and care about what you think, it stops him sometimes from
               really acting all the way out. But I told him it would be a
               murder-suicide before I get to -- before I get to prison from
               hurting him because he ain’t giving-- he -- because he ain’t going
               to mess -- mess with me out here and take my freedom too.…
               That’s enough about him. Love, your sis.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 7 of 14
Id. at 207-08; State’s Ex. 101. 1


[16]   The jury found Davis guilty as charged, and the trial court sentenced him to

       sixty-five years. Davis now appeals.


                                         Discussion and Decision
[17]   Davis contends that the trial court committed reversible error in admitting

       Bloss’s two statements and Sherry’s letter to Quinn. A trial court has broad

       discretion in admitting or excluding evidence. Wilson v. State, 39 N.E.3d 705,

       712 (Ind. Ct. App. 2015), trans. denied. “We therefore disturb its ruling only if it

       amounts to an abuse of discretion, meaning the court’s decision is clearly

       against the logic and effect of the facts and circumstances or it is a

       misinterpretation of the law.” Id. Even if the trial court’s ruling was an abuse

       of discretion, we will not reverse if the admission constituted harmless error. Id.

       “An error will be found harmless if its probable impact on the jury, in light of

       all of the evidence in the case, is sufficiently minor so as not to affect the

       substantial rights of the parties.” Id. We may affirm the trial court’s ruling if it




       1
         The bases for Davis’s objections to Bloss’s first statement and to Sherry’s letter, as well as the ensuing bench
       conferences, were not recorded and therefore were not transcribed by the court reporter. Tr. Vol. 2 at 163,
       207. Other objections and bench conferences also were not recorded. During and at the close of trial, the
       court briefly summarized the objections and rulings for the record. We appreciate the court’s conscientious
       efforts, and we recognize that many courtrooms are not ideally designed or equipped for preserving the
       record outside the jurors’ earshot. But we respectfully observe that a verbatim transcript is the best means of
       allowing us to review what are often complicated and nuanced legal issues and to determine whether a party
       has preserved or waived a claim of error.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020                        Page 8 of 14
       is sustainable on any legal basis in the record, even though it was not the reason

       given by the trial court. Id.


[18]   With respect to Bloss’s statement that Sherry told her that Davis broke her

       bedroom window, we note that Schott made a similar statement without

       objection. See Tr. Vol. 3 at 7 (“[Sherry] said Mr. -- Mr. Davis broke -- broke her

       window and looked inside the -- inside the bedroom.”). “It is well settled that

       any error in admission of evidence is harmless if the same or similar evidence

       has been admitted without objection.” Lowery v. State, 478 N.E.2d 1214, 1228

       (Ind. 1985), cert. denied (1986). Accordingly, we find no basis for reversal here. 2


[19]   As for Bloss’s statement that Sherry told her that Davis choked and tried to

       strangle her, Davis contends that it should have been excluded pursuant to

       Indiana Evidence Rules 404(b) and 403. Evidence Rule 404(b)(1) states,

       “Evidence of a crime, wrong, or other act is not admissible to prove a person’s

       character in order to show that on a particular occasion the person acted in

       accordance with the character.” Evidence Rule 404(b)(2) provides in pertinent

       part, “This evidence may be admissible for another purpose, such as proving

       motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

       mistake, or lack of accident.” Rule 404(b) “is designed to prevent the jury from




       2
        Before Davis objected to Bloss’s statement, Bloss testified without objection that Sherry told her that “she
       was asleep in her bed, and um, somebody came through her window.” Tr. Vol. 2 at 162. On appeal, Davis
       suggests that Bloss’s testimony differs significantly from that of Schott, who testified that Davis broke the
       window and “looked inside” the bedroom. Tr. Vol. 3 at 7. We find this to be a distinction without a
       meaningful difference.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020                     Page 9 of 14
       assessing a defendant’s present guilt on the basis of his past propensities, the so

       called ‘forbidden inference.’” Hicks v. State, 690 N.E.2d 215, 218-19 (Ind.

       1997). In assessing the admissibility of evidence regarding a crime, wrong, or

       other act, the court must determine that the evidence is relevant to a matter at

       issue other than the defendant’s propensity to commit the charged act and then

       must balance the probative value of the evidence against its prejudicial effect

       pursuant to Evidence Rule 403. Id. at 221.


[20]   Evidence Rule 403 states, “The court may exclude relevant evidence[ 3] if its

       probative value is substantially outweighed by a danger of one or more of the

       following: unfair prejudice, confusing the issues, misleading the jury, undue

       delay, or needlessly presenting cumulative evidence.” The inquiry is not

       whether the evidence is prejudicial, since all relevant evidence is inherently

       prejudicial in a criminal case; rather, the inquiry is whether the evidence is

       unfairly prejudicial. Cadiz v. State, 683 N.E.2d 597, 600 (Ind. Ct. App. 1997).

       “When determining the likely unfair prejudicial impact, courts will look for the

       dangers that the jury will substantially overestimate the value of the evidence or

       that the evidence will arouse or inflame the passions or sympathies of the jury.”

       Fuentes v. State, 10 N.E.3d 68, 73 (Ind. Ct. App. 2014), trans. denied. “A trial

       court’s evidentiary rulings are presumptively correct, and the ‘defendant bears




       3
        “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would be
       without the evidence; and (b) the fact is of consequence in determining the action.” Ind. Evidence Rule 401.
       Relevant evidence is admissible unless a constitution, statute, or rule provides otherwise, and irrelevant
       evidence is inadmissible. Ind. Evidence Rule 402.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020                  Page 10 of 14
       the burden on appeal of persuading us that the court erred in weighing [unfair]

       prejudice and probative value under Evid. R. 403.’” Rivera v. State, 132 N.E.3d
5, 12 (Ind. Ct. App. 2019) (quoting Anderson v. State, 681 N.E.2d 703, 706 (Ind.

       1997)), trans. denied (2020).


[21]   Davis concedes that the State offered Bloss’s statement regarding the choking

       incident for a purpose other than to prove his character, i.e., to show the

       controlling and hostile nature of his relationship with Sherry and his motive for

       murdering her. He also concedes that such evidence was relevant and

       probative. See Iqbal v. State, 805 N.E.2d 401, 408 (Ind. Ct. App. 2004)

       (“Numerous cases have held that where a relationship between parties is

       characterized by frequent conflict, evidence of the defendant’s prior assaults and

       confrontations with the victim may be admitted to show the relationship

       between the parties and motive for committing the crime.”). But he asserts that

       the statement’s probative value was substantially outweighed by the danger of

       unfair prejudice, in that “there was already significant other evidence of their

       relationship, including testimony from several witnesses, including [Fred,

       Quinn, Coleman, and Bloss,] as well as cell phone records that indicated the

       frequency of contact in their relationship.” Appellant’s Br. at 16. Davis argues

       that Bloss’s statement


               permitted the jury to make the inference that since [he] allegedly
               choked and tried to strangle Sherry in late February[/]early
               March 2018, he must have also done it when Sherry was killed.
               This is exactly the type of inference that Rule 404(b) is intended
               to prevent, and thus its admission was highly prejudicial and
               improper. There was a high likelihood that the jury would
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 11 of 14
                overestimate the value of this evidence, considering the allegation
                of strangling and Sherry’s later homicide via strangulation;
                further, the evidence would likely arouse the sympathies of the
                jury toward Sherry, thereby impacting their analysis and
                weighing of the evidence.


       Appellant’s Br. at 17. 4


[22]   Contrary to Davis’s suggestion, the probative value of Bloss’s statement was

       high, given that the identity of Sherry’s murderer was the primary issue at trial.

       See Spencer v. State, 703 N.E.2d 1053, 1056 (Ind. 1999) (finding no abuse of

       discretion in admission of evidence regarding defendant’s three prior batteries

       against strangled girlfriend: “Evidence of prior bad acts speaking to the identity

       of the killer is highly probative, as in this case where the identity of the killer

       was the main item of contention.”). 5 And the danger of unfair prejudice was

       significantly lessened by the overwhelming circumstantial evidence of Davis’s

       guilt, including his expressions of jealousy and threats to hurt Sherry; Sherry’s

       statement to her sister that he said he wished she was dead; the DNA evidence

       linking him to Sherry’s home and corpse and the clothing she was wearing



       4
         We note that either party could have requested, or the trial court could have given sua sponte, a limiting
       instruction regarding the proper purposes for which Bloss’s statement could be considered. See State v.
       Velasquez, 944 N.E.2d 34, 38-39 (Ind. Ct. App. 2011) (discussing interplay between Evidence Rules 404(b)
       and 105, which at that time stated, “When evidence which is admissible … for one purpose but not
       admissible … for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper
       scope and admonish the jury accordingly.”), trans. dismissed (2012). “When limiting instructions are given
       that certain evidence be considered for only a particular purpose, the law will presume that the jury will
       follow the court’s admonitions.” Hernandez v. State, 785 N.E.2d 294, 303 (Ind. Ct. App. 2003), trans. denied.
       5
        Despite finding no abuse of discretion, the Spencer court was “inclined” to think that the evidence “should
       not have been admitted” because the batteries occurred two or more years before the murder. 703 N.E.2d at
       1056. Here, Davis attempted to strangle Sherry just a few weeks before her murder.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020                     Page 12 of 14
       when she was killed; the phone records documenting that he lied about not

       contacting Sherry between March 23 and 25 and that he stopped contacting her

       altogether after March 25; and his trip from Elkhart to Indianapolis on the day

       that her body was found. See Brown v. State, 563 N.E.2d 103, 107 (Ind. 1990)

       (“Evidence of flight may be considered as circumstantial evidence of

       consciousness of guilt.”); see also Hatcher v. State, 735 N.E.2d 1155, 1160 (Ind.

       2000) (rejecting defendant’s claim that probative value of protective order that

       murder victim had obtained against him was substantially outweighed by

       danger of unfair prejudice, in part because “[t]he State presented other evidence

       that was far more damaging to [him]”). We conclude that Davis has failed to

       satisfy his burden of persuading us that the trial court erred in weighing unfair

       prejudice and probative value under Evidence Rule 403. In other words, the

       trial court did not abuse its discretion in admitting Bloss’s statement.


[23]   Finally, as for Sherry’s letter to her sister, which the State offered into evidence

       for similar reasons, Davis does not specify which statements he finds

       objectionable. Instead, he merely complains that the letter was needlessly

       cumulative of other evidence regarding his relationship with Sherry. There is

       no indication that Davis objected to Sherry’s letter on this basis at trial, and

       therefore this argument is waived. See Hunter v. State, 72 N.E.3d 928, 932 (Ind.

       Ct. App. 2017) (“Any grounds for objections not raised at trial are not available

       on appeal, and a party may not add to or change his grounds in the reviewing

       court.”), trans. denied. And even assuming for argument’s sake that the letter

       was needlessly cumulative, any error in its admission was harmless in light of


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 13 of 14
       the overwhelming evidence of Davis’s guilt. Therefore, we affirm his murder

       conviction.


[24]   Affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2357 | June 19, 2020   Page 14 of 14